DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/511,954, was filed on Oct. 27, 2021, is a continuation of 17/131,914, filed Dec. 23, 2020, which is a continuation of 15/280,144, filed Sept. 29,2016, which claims priority from US Provisional Application 62/333,563, filed May 9, 2016.
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of Oct. 27, 2021.
Claims 1-20 are pending, of which claims 1, 15, and 18 are independent.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10/27/2021 has been considered. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because all of the Figures include grey scale images, and therefore are not in Black & White. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea, without “significantly more”.  
The abstract idea elements in independent claim 15 are shown in regular font.  The “additional elements” are shown in underlined font: 
15. An apparatus comprising: 
at least one processing device comprising a processor coupled to a memory; 
the at least one processing device being configured:
to specify a set of pairs of confidence levels for conditional value at risk (CVaR) estimation utilizing a window in a graphical user interface; 
to construct a set of possible investment portfolios that minimizes CVaR at a first confidence level of each pair of the set of pairs, subject to a constraint that CVaR at a second confidence level of each pair of the set of pairs is less than a predetermined amount; 
to compute a set of return distributions corresponding to the set of possible investment portfolios; 
to display a graphical representation of the set of return distributions for the set of possible investment portfolios as lines within the window of the graphical user interface so that, apart from when one line crosses another in the graphical representation, the line corresponding to one return distribution of the set of return distributions does not obscure the lines of any other return distribution of the set of return distributions, regardless of the ordering in which the lines are displayed; 
to dynamically adjust an ordering in which the lines are displayed on top of previously displayed lines within the window of the graphical user interface based at least in part on interaction with the graphical representation of the set of return distributions for negative returns within the window of the graphical user interface; and
to electronically output at least one possible investment portfolio of the set of possible investment portfolios and its associated confidence pair based at least in part on the graphical representation of the set of return distributions for the set of possible investment portfolios.

More specifically, claims 1-20 recite an abstract idea: “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Moreover, claims 1-20 recite “Mathematical Concepts", specifically “Mathematical Relationships”, “Mathematical Formulas or Equations”, and “Mathematical Calculations”, as discussed in MPEP §2106.04(a)(2) Part (IV), and in the 2019 Revised Patent Subject Matter Eligibility Guidance, with the claimed features “construct a set of possible investment portfolios that minimizes CVaR at a first confidence level of each pair of the set of pairs, subject to a constraint that CVaR at a second confidence level of each pair of the set of pairs is less than a predetermined amount”.  
The “additional” structural elements are: “An apparatus”, “a processor”, and “a memory”. 
The “additional” extra-solution elements are “to display a graphical representation of the set of return distributions for the set of possible investment portfolios as lines within the window of the graphical user interface …”, and “to electronically output at least one possible investment portfolio of the set of possible investment portfolios and its associated confidence pair …”.
This abstract idea is not integrated into a practical application, because: 
The claim recites an abstract idea with additional generic computer elements. The generically recited computer elements (“An apparatus”, “a processor”, and “a memory”) do not add a meaningful limitation to the abstract idea, because they amount to simply implementing the abstract idea on a computer.  The claim amounts to adding the words "apply it" (or an equivalent) with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
The extra-solution activities (“to display a graphical representation of the set of return distributions for the set of possible investment portfolios as lines within the window of the graphical user interface …”, and “to electronically output at least one possible investment portfolio of the set of possible investment portfolios and its associated confidence pair …”) do not add a meaningful limitation to the method, as they are insignificant extra-solution activity;
The combination of the abstract idea with the additional elements (generically recited computer elements), and/or with the extra-solution activities, does not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea, because: 
When considering the elements "alone and in combination", they do not add significantly more (also known as an "inventive concept") to the exception. because they amount to simply implementing the abstract idea on a computer.  Instead, they merely add the words "apply it" (or an equivalent) with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
In regards to possible improvements in computer functionality, the courts have indicated that the following claimed steps may not be sufficient to show an improvement in computer-functionality:
to display a graphical representation of the set of return distributions for the set of possible investment portfolios as lines within the window of the graphical user interface so that, apart from when one line crosses another in the graphical representation, the line corresponding to one return distribution of the set of return distributions does not obscure the lines of any other return distribution of the set of return distributions, regardless of the ordering in which the lines are displayed; 

to electronically output at least one possible investment portfolio of the set of possible investment portfolios and its associated confidence pair based at least in part on the graphical representation of the set of return distributions for the set of possible investment portfolios.

For example, see the court decisions listed in MPEP § 2106.05(a)(I), item (vi):   
Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018).

In regards to the extra solution activities, these are well-understood, routine, conventional computer functions recognized by the court decisions listed in MPEP § 2106.05(d): 
to display a graphical representation of the set of return distributions for the set of possible investment portfolios as lines within the window of the graphical user interface …; 

to electronically output at least one possible investment portfolio of the set of possible investment portfolios and its associated confidence pair based at least in part on the graphical representation of the set of return distributions for the set of possible investment portfolios.

More specifically, see the court cases OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network) and (presenting offers and gathering statistics), OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 

Independent claims 1 and 18 are rejected on the same grounds as independent claim 15, plus also on the grounds that independent claim 18 recites a computer-readable medium, which is merely another generic computer component. 
All dependent claims are also rejected, because they merely further define the abstract idea. 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0283970 to Ghavamzadeh et al. ("Ghavamzadeh", Sep. 29, 2016), in view of "Conditional value-at-risk for general loss distributions" by Rockafellar et al. ("Rockafellar_1", Pub. Date 2002), further in view of US 2013/0187923 to Yoshimoto et al. ("Yoshimoto", Pub. Date Jul. 25, 2013). 
In regards to claim 1, 
1. A computer-implemented method comprising: 

specifying a set of pairs of confidence levels for conditional value at risk (CVaR) estimation 

(See Ghavamzadeh, para. [0039]: “As used herein, the term “confidence level” refers to a measure of the probability that actual results will remain within the threshold described by the risk-tolerance value. The confidence level is generally described as a percent probability that the desired results will occur. The statistical meaning of the term “confidence level” is often expressed as the Greek letter “α.” A user that needs to be confident that risk, or variance, will not exceed a certain level should select a correspondingly high confidence level. For example, consider an advertising business that sets a “risk-tolerance value” of a 0.1% click rate. If the risk of losing clients is particularly high when the click-rate drops below 0.1%, the advertising business may wish to ensure, with 95% probability, that the click-rate will not drop below 0.1%. In such circumstances, the confidence level would be 95%.”)

(See Ghavamzadeh, para. [0053]: “Moreover, the data storage manager 108 can also risk preference information 114. The risk preference information can include risk-tolerance values or confidence levels or other user preferences required or desired for alternative embodiments. The risk-tolerance values, confidence intervals, and other preferences can be defined by a user or client or can be automatically generated by the system based on default settings.”)

utilizing a window in a graphical user interface;

(See Ghavamzadeh, para. [0217]: “The I/O interface 1008 allows a user to provide input to, receive output from, and otherwise transfer data to and receive data from the computing device 1000. The I/O interface 1008 may include a mouse, a keypad or a keyboard, a touch screen, a camera, an optical scanner, network interface, modem, other known I/O devices or a combination of such I/O interfaces. The I/O interface 1008 may include one or more devices for presenting output to a user, including, but not limited to, a graphics engine, a display (e.g., a display screen), one or more output drivers (e.g., display drivers), one or more audio speakers, and one or more audio drivers. In certain embodiments, the I/O interface 1008 is configured to provide graphical data to a display for presentation to a user. The graphical data may be representative of one or more graphical user interfaces and/or any other graphical content as may serve a particular implementation.”)

However, under a conservative interpretation of Ghavamzadeh, it could be argued that Ghavamzadeh does not explicitly teach the italicized portions below, which are taught by Rockafellar_1:
constructing a set of possible investment portfolios that minimizes CVaR at a first confidence level of each pair of the set of pairs, subject to a constraint that CVaR at a second confidence level of each pair of the set of pairs is less than a predetermined amount; 

(See Rockafellar_1, page 2, 2nd to last para.: “An alternative measure that does quantify the losses that might be encountered in the tail is conditional value-at-risk, or CVaR. As a tool in optimization modeling, CVaR has superior properties in many respects. It maintains consistency with VaR by yielding the same results in the limited settings where VaR computations are tractable, i.e., for normal distributions (or perhaps “elliptical” distributions as in [17]); for portfolios blessed with such simple distributions, working with CVaR, VaR, or minimum variance [29] are equivalent (cf. [39]). Most importantly for applications, however, CVaR can be expressed by a remarkable minimization formula.”)

(See Rockafellar_1, page 4, last para.: “Finally, we illustrate the main facts and ideas with a numerical example of portfolio replication with CVaR constraints. This example demonstrates how the incorporation of such constraints in a financial model may improve both the in-sample and the out-of-sample risk characteristics. The calculations confirm that CVaR methodology offers a management tool for efficiently controlling risks in practice.”)

(See Rockafellar_1, page 22, last para. through page 23, first para.: “Putting together a portfolio in order to track a given financial index is a common and important undertaking. It fits in the framework of “portfolio replication” as a form of approximation, but of course the approximation criterion that is adopted must be one that focuses on risks associated with inaccuracies in the tracking. We present an example that demonstrates how CVaR constraints can be used efficiently to control such risks. For other work on portfolio replication, see for instance [5, 9, 11, 13, 14, 16, 28, 42, 44].”

See also Rockafellar_1, “Table 1” on page 1464, that shows the “Calculation results for various risk levels ω in the CvaR constraint”, that shows values for several different “confidence levels ω”.

Furthermore, the Examiner interprets that “constructing a set of possible investment portfolios” is mere duplication of parts. See MPEP § 2144.04(IV)(B), especially In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

computing a set of return distributions corresponding to the set of possible investment portfolios; 

See Rockafellar_1, “Table 1” on page 1464, that shows the “Calculation results for various risk levels ω in the CvaR constraint”, that shows “In-sample objective function” and “Out-of-sample objective function” for several different “confidence levels ω” values.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include with the gradient-based method for finding a near-optimal policy for conditional-value-at-risk (CVaR) risk-sensitive optimization, as taught by Ghavamzadeh above, with the use of conditional-value-at-risk (CVaR) for determining general loss distributions, as further taught by Rockafellar_1 above, because Rockafellar_1 discloses in the abstract that CVaR has “significant advantages over value at risk (VaR)” for loss distributions in finance.  
However, under a conservative interpretation of Ghavamzadeh in view of Rockafellar_1, it could be argued that Ghavamzadeh in view of Rockafellar_1 do not explicitly teach the italicized portions below, which are taught by Yoshimoto:
displaying a graphical representation of the set of return distributions for the set of possible investment portfolios as lines within the window of the graphical user interface so that, apart from when one line crosses another in the graphical representation, the line corresponding to one return distribution of the set of return distributions does not obscure the lines of any other return distribution of the set of return distributions, regardless of the ordering in which the lines are displayed; 

(See Yoshimoto, para. [0027]: “The dataset selected by the user's hand 210 is used to determine which dataset should be active. The selected dataset may be emphasized. Emphasizing the selected dataset may include bolding or otherwise highlighting the graphical representation of the selected dataset and/or the selected dataset's legend entry. Emphasizing the selected dataset may also include deemphasizing other datasets, such as by fading or hiding graphical representations of other datasets. If hidden or faded, such other datasets may remain indicated in legend 140. While embodiments detailed herein may function in conjunction with a touchscreen device, it should be understood that similar principles may be applied to computerized devices that use other input methods, such as a cursor controlled by a trackball or mouse. Other input device are also possible.”)

dynamically adjusting an ordering in which the lines are displayed on top of previously displayed lines within the window of the graphical user interface based at least in part on interaction with the graphical representation of the set of return distributions for negative returns within the window of the graphical user interface; and 

(See Yoshimoto, para. [0027]: “The dataset selected by the user's hand 210 is used to determine which dataset should be active. The selected dataset may be emphasized. Emphasizing the selected dataset may include bolding or otherwise highlighting the graphical representation of the selected dataset and/or the selected dataset's legend entry. Emphasizing the selected dataset may also include deemphasizing other datasets, such as by fading or hiding graphical representations of other datasets. If hidden or faded, such other datasets may remain indicated in legend 140. While embodiments detailed herein may function in conjunction with a touchscreen device, it should be understood that similar principles may be applied to computerized devices that use other input methods, such as a cursor controlled by a trackball or mouse. Other input device are also possible.”)

electronically outputting at least one possible investment portfolio of the set of possible investment portfolios and its associated confidence pair based at least in part on the graphical representation of the set of return distributions for the set of possible investment portfolios.

(See Yoshimoto, para. [0028]: “Following user's hand 210 touching the indication of “Dataset 3” in legend 140, “Dataset 3” and its corresponding graphical representation of dataset 130 is selected. FIG. 3 illustrates an embodiment of a graphical user interface presenting a graph receiving input of a point on the graph via a touchscreen interface. The graph of FIG. 3 may represent the graphs of FIGS. 1 and 2 after a user has selected “Dataset 3” via touch input. User's hand 210 may then touch a point on the graph. By indicating a point on the graph of FIG. 3, the user may select the approximate value along the x-axis that the user is interested in for the selected dataset. Graphical indicator 310 indicates the dataset (“Dataset 3”) selected by the user.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the gradient-based method for finding a near-optimal policy for conditional-value-at-risk (CVaR) risk-sensitive optimization, as taught by Ghavamzadeh above, with the use of conditional-value-at-risk (CVaR) for determining general loss distributions, as further taught by Rockafellar_1 above, and further with the legend indicator for selecting an active graph series, as are taught by Yoshimoto, because Yoshimoto solves the problem of “it may be frustrating for a user attempting to interact with a graph containing multiple datasets” (See Yoshimoto, para. [0002]).  



In regards to claim 2, 
2. The method of claim 1 wherein the graphical representation of the set of return distributions for the set of possible investment portfolios is automatically updated based on real- time data inputs from an electronic trading system.

(See Ghavamzadeh, para.  [0033]: “To help converge on an ad recommendation policy efficiently, in one or more embodiments the trajectories are used to estimate the gradients on differing time-scales. For example, the policy selection system can estimate the risk tolerance parameters on the fastest time-scale, the ad recommendation policy parameters on an intermediate time scale, and the Lagrangian parameters on a slowest time-scale. This assists the policy gradient algorithm in converging efficiently on an ad recommendation policy subject to the applicable risk and system constraints.”)

In regards to claim 4, 
4. The method of claim 1 wherein said at least one possible investment portfolio and its associated confidence pair has a smaller left tail distribution than one or more other return distributions in the set of return distributions.

(See Rockafellar_1, page 22, last para. through page 23, first para.: “Putting together a portfolio in order to track a given financial index is a common and important undertaking. It fits in the framework of “portfolio replication” as a form of approximation, but of course the approximation criterion that is adopted must be one that focuses on risks associated with inaccuracies in the tracking. We present an example that demonstrates how CVaR constraints can be used efficiently to control such risks. For other work on portfolio replication, see for instance [5, 9, 11, 13, 14, 16, 28, 42, 44].”

See also Rockafellar_1, “Table 1” on page 1464, that shows the “Calculation results for various risk levels ω in the CvaR constraint”, that shows values for several different “confidence levels ω”.

Furthermore, the Examiner interprets that “constructing a set of possible investment portfolios” is mere duplication of parts. See MPEP § 2144.04(IV)(B), especially In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

In regards to claim 5, 
5. The method of claim 1 wherein, for a given one of the set of pairs of confidence levels, the first confidence level is greater than 90% and less than 99%.

See Rockafellar_1, “Table 1” on page 1464, that shows the “Calculation results for various risk levels ω in the CvaR constraint”, that shows values for several different “confidence levels ω”.

The Examiner interprets that the claimed values are obvious variations of the values used in See Rockafellar_1, “Table 1” on page 1464.

In regards to claim 6, 
6. The method of claim 1 wherein, for a given one of the set of pairs of confidence
levels, the first confidence level is 90% and the second confidence level is 95%. 

See Rockafellar_1, “Table 1” on page 1464, that shows the “Calculation results for various risk levels ω in the CvaR constraint”, that shows values for several different “confidence levels ω”.

The Examiner interprets that the claimed values are obvious variations of the values used in See Rockafellar_1, “Table 1” on page 1464.

In regards to claim 9, 
9. The method of claim 1 wherein a given possible investment portfolio in the set of possible investment portfolios is a hedge to reduce a risk estimate of an existing investment portfolio.

(See Rockafellar_1, page 22, last para. through page 23, first para.: “Putting together a portfolio in order to track a given financial index is a common and important undertaking. It fits in the framework of “portfolio replication” as a form of approximation, but of course the approximation criterion that is adopted must be one that focuses on risks associated with inaccuracies in the tracking. We present an example that demonstrates how CVaR constraints can be used efficiently to control such risks. For other work on portfolio replication, see for instance [5, 9, 11, 13, 14, 16, 28, 42, 44].”

See Rockafellar_1, “Table 1” on page 1464, that shows the “Calculation results for various risk levels ω in the CvaR constraint”, that shows values for several different “confidence levels ω”.

In regards to claim 10, 
10. The method of claim 1 wherein said at least one possible investment portfolio and its associated confidence pair is associated with a given return distribution of the set of return distributions that is determined to be more advantageous than one or more other return distributions in the set of return distributions.

(See Rockafellar_1, page 22, last para. through page 23, first para.: “Putting together a portfolio in order to track a given financial index is a common and important undertaking. It fits in the framework of “portfolio replication” as a form of approximation, but of course the approximation criterion that is adopted must be one that focuses on risks associated with inaccuracies in the tracking. We present an example that demonstrates how CVaR constraints can be used efficiently to control such risks. For other work on portfolio replication, see for instance [5, 9, 11, 13, 14, 16, 28, 42, 44].”

See Rockafellar_1, “Table 1” on page 1464, that shows the “Calculation results for various risk levels ω in the CvaR constraint”, that shows values for several different “confidence levels ω”.

In regards to claim 11, 
11. The method of claim 10 wherein the given return distribution is determined to be more advantageous than the one or more other return distributions in the set of return distributions by interactively altering the set of pairs of confidence levels and redisplaying the set of return distributions.

(See Rockafellar_1, page 22, last para. through page 23, first para.: “Putting together a portfolio in order to track a given financial index is a common and important undertaking. It fits in the framework of “portfolio replication” as a form of approximation, but of course the approximation criterion that is adopted must be one that focuses on risks associated with inaccuracies in the tracking. We present an example that demonstrates how CVaR constraints can be used efficiently to control such risks. For other work on portfolio replication, see for instance [5, 9, 11, 13, 14, 16, 28, 42, 44].”

See Rockafellar_1, “Table 1” on page 1464, that shows the “Calculation results for various risk levels ω in the CvaR constraint”, that shows values for several different “confidence levels ω”.

In regards to claim 12, 
12. The method of claim 1 wherein dynamically adjusting an ordering in which the lines are displayed on top of previously displayed lines comprises automatically determining the ordering in which the lines are displayed based at least in part on a location of a cursor in the window of the graphical user interface.

(See Yoshimoto, para. [0027]: “The dataset selected by the user's hand 210 is used to determine which dataset should be active. The selected dataset may be emphasized. Emphasizing the selected dataset may include bolding or otherwise highlighting the graphical representation of the selected dataset and/or the selected dataset's legend entry. Emphasizing the selected dataset may also include deemphasizing other datasets, such as by fading or hiding graphical representations of other datasets. If hidden or faded, such other datasets may remain indicated in legend 140. While embodiments detailed herein may function in conjunction with a touchscreen device, it should be understood that similar principles may be applied to computerized devices that use other input methods, such as a cursor controlled by a trackball or mouse. Other input device are also possible.”)

In regards to claim 13, 
13. The method of claim 12 wherein automatically determining the ordering in which the lines are displayed comprises:

detecting the location of a cursor in the window of the graphical user interface;

generating an indication line corresponding to a return value at the location of the cursor in the window of the graphical user interface; and

selecting an ordering for display of the lines corresponding to the set of return distributions for the set of possible investment portfolios based at least in part on determining coordinates where the lines corresponding to the set of return distributions for the set of possible investment portfolios intersect the indication line. 

(See Yoshimoto, para. [0027]: “The dataset selected by the user's hand 210 is used to determine which dataset should be active. The selected dataset may be emphasized. Emphasizing the selected dataset may include bolding or otherwise highlighting the graphical representation of the selected dataset and/or the selected dataset's legend entry. Emphasizing the selected dataset may also include deemphasizing other datasets, such as by fading or hiding graphical representations of other datasets. If hidden or faded, such other datasets may remain indicated in legend 140. While embodiments detailed herein may function in conjunction with a touchscreen device, it should be understood that similar principles may be applied to computerized devices that use other input methods, such as a cursor controlled by a trackball or mouse. Other input device are also possible.”)


In regards to claim 14, 
14. The method of claim 13 wherein detecting the location of the cursor in the window of the graphical user interface comprises detecting hovering of the cursor, wherein detecting hovering of the cursor comprises detecting that the cursor remains in place for a predetermined time. 

(See Yoshimoto, para. [0027]: “The dataset selected by the user's hand 210 is used to determine which dataset should be active. The selected dataset may be emphasized. Emphasizing the selected dataset may include bolding or otherwise highlighting the graphical representation of the selected dataset and/or the selected dataset's legend entry. Emphasizing the selected dataset may also include deemphasizing other datasets, such as by fading or hiding graphical representations of other datasets. If hidden or faded, such other datasets may remain indicated in legend 140. While embodiments detailed herein may function in conjunction with a touchscreen device, it should be understood that similar principles may be applied to computerized devices that use other input methods, such as a cursor controlled by a trackball or mouse. Other input device are also possible.”)

In regards to claim 15, it is rejected on the same grounds as claim 1. 
In regards to claim 16, it is rejected on the same grounds as claim 7. 
In regards to claim 17, it is rejected on the same grounds as claim 8. 
In regards to claim 18, it is rejected on the same grounds as claim 1. 
In regards to claim 19, it is rejected on the same grounds as claim 7. 
In regards to claim 20, it is rejected on the same grounds as claim 17. 

Conclusion
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

November 4, 2022